                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
et al.,

                    Petitioners-Plaintiffs,            Case No. 1:20-cv-10617-WGY

               v.

THOMAS HODGSON, et al.,

                    Respondents-Defendants.


                              Declaration of Carlos Menjivar-Rojas

I, Carlos Menjivar-Rojas, hereby declare under penalty of perjury, that the following is true and
correct to the best of my knowledge:

   1. My name is Carlos Menjivar-Rojas and I am detained in Bristol County, Unit B.

   2. I’m afraid of getting infected. I have asthma and I heard on the news that the coronavirus
      is much worse for people with asthma.

   3. People have no space here and if anyone gets sick, it is a huge problem. I am one of 47
      individuals detained in a very crowded room. We are always really close together. The
      beds, for example, are maybe 1 or 2 feet away from each other.

   4. I also have anxiety and depression. Being here and being so afraid of the coronavirus has
      made my anxiety and depression much worse. Every day, I look at the news – the total
      number of deaths keeps rising; the total number of people being exposed keeps rising.

   5. It gives me a lot of stress – all I’m thinking about every day is coronavirus. What if the
      numbers never stop going up? Where I am, people are right next to each other all day.
      We cannot distance from each other.

   6. The conditions are nasty. The walls are dirty. There’s dust everywhere.

   7. The bathroom is disgusting. There’s no toilet paper, no napkins in the bathroom. No one
      has been able to wipe any surfaces. The soap that we use is watered down. When the
      officers bring it out for us to wash our hands, we are pretty much just washing our hands
      with water.

   8. We do not have any supplies to keep things clean here – no bleach, no disinfectant,
      nothing. I help out with sweeping and mopping before lunch and I help clean the
      bathroom, so I know the cleaning supplies. When you clean bathrooms, you are supposed
      to use bleach. But we don’t have that – just watered-down soap and hot water. What good
      is that for stopping germs?

   9. Officers said that they’ll bring better chemicals to clean the bathrooms and the bunks, but
      I haven’t seen anything. Last week, they said they’d give us chemicals to clean the
      building, but nothing has changed.

   10. None of the officers wear masks, gloves, or anything. There are a few officers that cough
       and we are worried that they have coronavirus. A few weeks ago, there were two officers
       who seemed sick and they got sent home, but only for a few days before they came back
       to work.

   11. I worry because I have asthma. My asthma will be triggered very quickly.

   12. Everyone here is talking about the coronavirus all the time. All of us are scared. Every
       time we see a new person, we worry about whether they have it. ICE keeps bringing
       people in from the streets. They just brought two new people in today. I don’t think the
       new people they brought in got checked for symptoms or were tested.

   13. I feel like I’m being punished. I know the officers can make things better for us, and they
       say they will do it. But when will they start doing it? The officers will roll their eyes at us
       when we ask for things.

   14. We live here, we have to live here. Officers and others can go home at the end of the day,
       so they don’t have to worry about the virus being around. We do.

   15. I feel trapped. I feel like a dog caged in, like I’m in a kennel. If you could see this place
       from the inside, it would open your eyes to how serious the problem is. It’s like I’m being
       played; they play like us like we’re animals. We’re not animals, we’re human beings.

   16. This declaration was read to me in English, and I swear it is true. I have authorized
       Megan Yan, a law student intern working on Savino v. Hodgson, to sign for me.

Date: March 27, 2020

                                                                           /s/ Carlos Menjivar-Rojas
                                                                               Carlos Menjivar-Rojas
                                CERTIFICATE OF SERVICE

I hereby certify that on March 27, 2020, the above-captioned document was filed through the
ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.

/s/   Oren M. Sellstrom
